Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 03/30/2021 have been entered.  
	The 35 USC 112(b) rejection of claim 1 is withdrawn in light of the amendments.  

Reasons for Allowance
Claims 1-4, 6-8, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of Patterson (US-2012/0096700), which makes obvious the wedge member, does not anticipate or render obvious “a lock portion having a level difference is provided at a border between a large diameter portion and a small diameter portion constituting the bolt insertion hole” where “an engagement ball provided at a midway portion of the tightening bolt presses the lock portion toward the leading end side” as claimed.
The prior art which teaches a locking structure is Bauer (US-3,995,824) uses a retaining ring (18) (Fig. 1) to clamp the wedge (11) between the head (15) of bolt (14).  However, Patterson does not disclose where the head of the bolt is in contact with the wedge and therefore the structure taught by Bauer would not render obvious modifying Patterson. Additionally, neither Patterson nor Bauer teach the claimed “engagement ball.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/            Examiner, Art Unit 3723                                                                                                                                                                                            
/TYRONE V HALL JR/            Primary Examiner, Art Unit 3723